DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/020,258, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In the current instance, examiner notes that while the provisional application (62/020,258) provides support for a probability distribution of a trajectory of a tool, it fails to provide support that the probability treatment zone includes “a maximum . 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21-22, 24, and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 further recites the limitation “the maximum probable distribution is determined based on a selection of a type of therapeutic medication application tool that is received through the lumen of the catheter and a maximum distance the therapeutic medication can disperse from the therapeutic medication application tool beyond the distal end of the catheter”.  Examiner notes that while there is support that the volumetric shape details the maximum volume for which the therapeutic medication is useful or effective, there is no such disclosure that the maximum probable distribution is determined 
Claim 30 is rejected for the same reason.
	



	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-22, 24, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the maximum probable distribution is determined based on a selection of a type of the therapeutic medication application tool that is received through the lumen of 

Claim 1 recites the limitation “a catheter configured to be advanced through a working channel of a bronchoscope” in lines 2-3 It is unclear if the Bronchoscope is a part of the claimed invention since it is not positively recited in the claim. Accordingly, all limitations further defining the bronchoscope are indefinite for attempting to further define an unclaimed element. For examination purposes, it has been interpreted that the catheter must be capable of being advanced through a bronchoscope. Claim 30 is rejected for the same reason.

Claim 4 recites the limitation “a portion of the target” in line 4. It is unclear if this is the portion of the target of claim 2 or a different portion. For examination purposes, it has been interpreted to mean any portion of the target.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20140187949 A1), hereinafter Zhao in view of Rhagavan et al (US 20090270712 A1), hereinafter Rhavagan.
Regarding claims 1 and 30,
A system (at least fig. 1 (100) and corresponding disclosure) for navigating to a target, the system comprising: a catheter (at least fig. 2 (202) and corresponding disclosure) configured to be advanced through a working channel of a bronchoscope (Examiner has interpreted the catheter as being capable of being advanced through  the working channel of a bronchoscope based on the size of the catheter with respect to the lungs in figs. 4 and 5) and defining a lumen (at least fig. 2 or 3 (219) and corresponding disclosure) extending therethrough for receiving a therapeutic medication application tool (at least fig. 3 (228) and corresponding disclosure. [0003] which discloses interventional instrument may be a therapeutic instrument));
a computing device (at least fig.1 (116) and corresponding disclosure) including a memory and at least one processor; 
a plurality of images stored in the memory ([0030] which discloses images of the interventional site recorded (i.e. stored)); 
a display device (at least fig. 1 (106) and corresponding disclosure) that displays a user interface (at least fig. 1 (111) and corresponding disclosure) ; and
a program stored in the memory that, when executed by the at least one processor, causes the computing device to ([0033] which discloses control system 116 includes programmed instructions to implement some or all of the methods described):
display, via the user interface of the display device, at least one image of the plurality of images depicting a target (at least fig. 5 (302) and corresponding disclosure) and a progression of the catheter 
determine a probability treatment zone ([0060] which discloses receiving/determining operational capabilities of an interventional instrument), wherein;
the probability treatment zone is determined based on a maximum distance the therapeutic medication application tool can extend through and beyond the distal end of the catheter ([0060] which discloses the operational capability (i.e. probability treatment zone) may be determined from the maximum length the tool can be extended from the catheter) ;
and 
displaying, via the user interface of the display device, feedback indicating an overlap area between the target and the probability treatment zone (at least fig. 5 and corresponding disclosure. Examiner notes the image of the tool 310 reaching the target 302 is feedback indicating an overlap area between the target and the probability treatment zone (i.e. operational capabilities of the tool))  

Zhao fails to explicitly teach wherein the probability treatment zone includes a maximum probable distribution of a therapeutic medication distributed by the therapeutic medication application tool once deployed upon trajectory beyond a distal end of the catheter,  wherein the maximum probability distribution is determine based on a selection of a type of the therapeutic medication application tool that is received though the lumen of the catheter and a maximum distance the therapeutic medication can disperse from the therapeutic application tool beyond the distal end of the catheter, and displaying, via the user interface of the display device, the maximum probable distribution of the therapeutic medication in the at least one image of the plurality of images.


and displaying, via the a user interface of a display device, the maximum probable distribution of the therapeutic medication on an image of the body (at least fig. 18 and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zhao to include a maximum probable distribution as taught by Raghavan in order to identify catheter trajectories unlikely to provide drug delivery to the desired anatomic distribution, and estimate the expected volume and geometric distribution of the tissue covered by the medication ([0079]).

Examiner notes the modified system would further teach the system of claim 30. 

Regarding claim 2,
Zhao, as modified, teaches the elements of claim 1 as previously stated. Zhao further teaches where the user interface is configured to depict movement of the catheter allowing a user to position the probability treatment zone so that at least a portion of the target is encompassed by the probability 

Regarding claim 3,
Zhao, as modified, teaches the elements of claim 2 as previously stated. 
Rhagavan further teaches wherein the maximum probable distribution is displayed as a three-dimensional shape ([0074] which discloses the results of the equations for simulation of the drug distribution are displayed as a three-dimensional overlay on the anatomical scans)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Zhao to include displaying the probability treatment zone as a three-dimensional shape, as taught by Rhagavan in order to assess whether the volume covered with the infusion given a set of trajectories will be satisfactory or not ([0074]). 

Regarding claim 4, 
Zhao, as modified, teaches the elements of claim 3 as previously stated. Zhao further teaches wherein the user interface is configured such that an increase in a target volume inside the probability treatment zone indicates an increase in probability that the therapeutic medication application tool will interact with a portion of the target inside the probability treatment zone (Examiner notes that this is necessarily true and if an increased target volume is positioned within the capabilities of the interventional instrument then the probability would increase).

Regarding claim 5,
Zhao, as modified, teaches the elements of claim 3 as previously stated. Zhao further teaches wherein the user interface is configured such that a length of the probability treatment zone from the 

Regarding claim 6,
Zhao, as modified teaches the elements of claim 2 as previously stated. Zhao further teaches wherien the user interface is further configured to display the probability treatment zone as a two-dimensional shape (at least fig. 5 (310). Examiner notes that the displaying of the interventional instrument includes at least a portion of the operational capabilities (i.e probability treatment zone))

Regarding claim 7,
Zhao, as modified, teaches the elements of claim 6 as previously stated. Zhao further teaches wherein the user interface is further configured to display the probability treatment zone with a first indicator including a status of an orientation of the catheter (309) with respect to the target (302) (at least fig. 5. Examiner notes the image of the catheter and its orientation is interpreted as the first indicator of a status of the orientation) and a second indicator (at least fig. 5 (314) and corresponding disclosure) including a status of a range of the therapeutic medication application tool (310) with respect to the target (302) (at least fig. 5 depicts a status of a range of the therapeutic medication tool with respect to the target since the image depicts the therapeutic medication application tool 310 reaching the target).

Regarding claim 8, 
	Zhao, as modified, teaches the elements of claim 7 as previously stated. Zhao further teaches wherein when the portion of the target is encompassed by the probability treatment zone, the status of the first indicator changes indicating that the orientation of the catheter allows the therapeutic medication application tool to interact with the target (at least fig. 5 and corresponding disclosure. [0056] which discloses the angle of approach is considered and an angle of 90 degrees may be impracticle therefore an approach angle between 30 and 90 degrees is chosen. Examiner notes the first indicator (i.e. the image of the catheter) would change according to the suitable approach angle. at least fig. 10a and 12 which depicts the status of the first indicator (i.e. the image of the catheter) changes indicating the orientation of the catheter allows the therapeutic medication application tool (662) to interact with the target (Pp))

	Regarding claim 9,
	Zhao, as modified, teaches the elements of claim 7 as previously stated. Zhao further teaches wherein when the range from the opening of the catheter to the target is less than a maximum deployable range of the therapeutic medication application tool, the status of the second indicator changes to indicate that the range of the therapeutic medication application tool allows the therapeutic medication application tool to interact with the target (at least fig. 6 and corresponding disclosure. Examiner notes the second indicator (314) changes to 324 indicating the range of the therapeutic medication application tool (310) is able to interact with the updated target location 302’. This occurs when the range from the opening of the catheter 309 to the target is less than a maximum deployable range (or is within the operational capabilities of the tool 310) [0064] which discloses the operational capability information for the interventional instrument is used to identify a revised planned deployment location)

Regarding claim 24, 
	Zhao, as modified, teaches the elements of claim 1 as previously stated. Rhagavan further teaches wherein the displayed maximum probable distribution has a cone shape with a spherical cap (at least fig. 12(b) displays the distribution of a drug having a cone shape with a spherical cap and thus would be simulated as such for the maximum probable distribution)

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Rhagavan as applied to claim 1 above, and further in view of Frank et al. (US 20130315440 A1), hereinafter Frank.
Regarding claim 21,
Zhao, as modified, teaches the elements of claim 1 as previously stated. Zhao fails to explicitly teach wherein the feedback is a color of the probability treatment zone.
Frank, in a similar field of endeavor involving medical device tracking and guidance, teaches displaying feedback indicating an overlap between a probability treatment zone and a target wherein the feedback is a color of the probability treatment zone ([0096] which discloses the trajectory will be shown in green if the path will intersect target “T”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zhao to include a feedback as taught by Frank in order to visualize the operational capabilities of the tool with respect to the target and ensure the proper guidance of the tool to the target. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 22,


Response to Arguments
Applicant’s arguments with respect to claims 1 and 30 have been considered but are moot because in view of the new ground of rejection necessitated by amendment.
New 112(a) and 112(b) rejections necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793